Citation Nr: 1646797	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  16-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma (NHL), to include as due to radiation exposure.

2.  Entitlement to service connection for bladder cancer, to include as due to radiation exposure.

3.  Entitlement to service connection for skin cancer, to include as due to radiation exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1952 to June 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran was exposed to radiation while serving in the Air Force.

2.  The competent evidence establishes a current diagnosis of NHL.

3.  The competent evidence establishes a current diagnosis of bladder cancer.


CONCLUSIONS OF LAW

1.  NHL is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Bladder cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's NHL and bladder cancer claims are granted herein, any error related to the VA's duty to notify and assist is moot for these issues.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran claims that he was exposed to ionizing radiation while serving in the Air Force and that his current NHL and bladder cancer are the result of that exposure.  

A review of the Veteran's service treatment records and personnel records is negative for any confirmed radiation exposure.  However, the Veteran has provided written statements indicating that he was exposed to radiation while loading nuclear weapons onto planes and that he was once taken to a military hospital for evaluation of radiation exposure.  The Veteran's military occupational specialty (MOS) of supply squadron and Top Secret security clearance are consistent with his reports.  Further, his service treatment records indicate that he was directly admitted to the U.S. Army Hospital at the Tooele Ordnance Depot around January 1954.  While the record does not indicate the reason for his admission, it does support his contention that he was hospitalized in service.  In light of the Veteran's credible statements, the supporting evidence, and the lack of evidence to contradict his assertions, the Board concedes that he was exposed to ionizing radiation in service.

As the Board has conceded radiation exposure and the current medical evidence shows diagnoses of NHL and bladder cancer - both of which are presumptively service connected for veterans exposed to ionizing radiation - the Board finds that the criteria for service connection are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(d) (2015).  Affording the Veteran the full benefit-of-the-doubt, his claims for service connection for NHL and bladder cancer are granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for NHL is granted.

Entitlement to service connection for bladder cancer is granted.


REMAND

Although radiation exposure has been conceded, skin cancer is not a disability that can be presumptively service connected under 38 C.F.R. § 3.309(d).  Although service connection cannot be granted on a presumptive basis, the conceded inservice radiation exposure and current skin cancer diagnosis warrant a medical opinion to determine whether there is a relationship between the radiation exposure and skin cancer.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file should be provided to an appropriate VA examiner to provide an opinion on the etiology of his skin cancer.  The opinion must reflect that the claims file was reviewed.  

The examiner must opine whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed skin cancer is related to his military service, including his conceded ionizing radiation exposure.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


